
	

113 HR 5254 IH: Stop Wasteful Bonuses in Department of Veterans Affairs Act of 2014
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5254
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Ms. Sinema (for herself and Mr. Benishek) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To appropriately limit the authority to award bonuses to employees.
	
	
		1.Short titleThis Act may be cited as the Stop Wasteful Bonuses in Department of Veterans Affairs Act of 2014 or the VA Bonus Accountability Act.
		2.Bonuses
			(a)Adverse findings and employees under investigationChapter 45 of title 5, United States Code, is amended by adding at the end the following:
				
					IVLimitations on Bonus Authority
						4531.Certain forms of misconduct
							(a)DefinitionsIn this section—
								(1)the term adverse finding relating to an employee means a determination that the conduct of the employee—
									(A)violated a policy of the agency for which the employee may be removed or suspended; or
									(B)violated a law for which the employee may be imprisoned of more than 1 year;
									(2)the term agency has the meaning given that term under section 551; and
								(3)the term bonus means any bonus or cash award, including—
									(A)an award under this chapter;
									(B)an award under section 5384; and
									(C)a retention bonus under section 5754.
									(b)Adverse findings
								(1)In generalThe head of an agency shall not award a bonus to an employee of the agency until 5 years after the
			 end of the fiscal year in which the Inspector General or another senior
			 ethics official of the agency or the Comptroller General of the United
			 States makes an adverse finding relating to the employee.
								(2)Previously awarded bonusesIf the Inspector General or another senior ethics official of the agency or the Comptroller General
			 of the United States makes an adverse finding relating to an employee, the
			 head of the agency employing the employee, after notice and an opportunity
			 for a hearing, shall issue an order directing the employee to repay the
			 amount of any bonus awarded to the employee during the year during which
			 the adverse finding is made..
			(b)Technical and conforming amendmentThe table of sections for chapter 45 of title 5, United States Code, is amended by adding at the
			 end the following:
				
					
						Subchapter IV—Limitations on Bonus Authority
						4531. Certain forms of misconduct..
			
